DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 has been considered by the examiner.

Claim Interpretation
Applicant’s claim 9 recites “a steering element”. From the specification, the “steering element” refers to a steering piston within the hydraulic cylinder 14 that adjusts the displacement of the hydraulic motor, the piston being located between the two chambers 14a, 14b as seen in Fig. 3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 7, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (US 9518593), hereinafter ‘Mori’.
Mori discloses:
1. A hydraulic system comprising: a source of hydraulic pressure (2); a hydraulic load (5-12); an energy recovery circuit (51, 52, etc.), wherein the source of hydraulic pressure is fluidly connected to the hydraulic load through a first hydraulic channel including an orifice (27a-27h constitute an orifice), wherein the energy recovery circuit includes a recovery channel (51) which is fluidly connected at its first end to the orifice on the side of the orifice which is connected to the source of hydraulic pressure, and which is fluidly connected at its second end to a hydraulic motor, wherein the hydraulic motor is mechanically coupled to an electric generator (53, mechanically coupled to motor 52 via 52a); an energy storage system (56, 41) coupled to the electric generator; and a controller (55, 45) which is configured to control a hydraulic resistance of the recovery circuit based on the value of the hydraulic flow to the hydraulic load and/or a hydraulic pressure at the hydraulic load or on a pressure drop across the orifice (see Fig. 2, Col. 9 lines 1-13; see Fig. 5, Col. 14-17).
2. The hydraulic system according to claim 1, wherein the controller is connected to one or more hydraulic sensors wherein at least a first hydraulic sensor is located in the first hydraulic channel between the orifice and the hydraulic load or at the hydraulic load, wherein the first hydraulic sensor is configured to be a pressure sensor and/or a flow sensor (pressure sensor 54 is coupled to line 21 which is coupled in between orifices 27 and their respective loads 5-12).

6. The hydraulic system according to claim 1, wherein the electric generator is configured such that its mechanical resistance is controlled by the controller (controller 55 controls whether the motor 52 rotates or not depending on the pressure in the system, Col. 16 lines 60-67).
7. The hydraulic system according to claim 6, wherein an electrical converter which is electrically connected to the generator, is controlled by the controller ((controller 55 controls whether the motor 52 rotates or not depending on the pressure in the system, Col. 16 lines 60-67, thereby controlling the operation of the converter 56).
8. The hydraulic system according to claim 1, wherein the controller comprises one or more pressure controllable hydraulic valves (pressure controllable hydraulic valves 35, 24, 30 are part of the controller that controls the pump output and the hydraulic recovery circuit).
10. A method of operation of the hydraulic system according to claim 1, the method comprising: during delivery of pressurized hydraulic fluid from the source of hydraulic pressure to the hydraulic load, controlling the hydraulic resistance of the recovery circuit with the controller based on one or more of: the value of the hydraulic flow to the hydraulic load, the hydraulic pressure at the hydraulic load, and a pressure drop across the orifice (see Fig. 2, Col. 9 lines 1-13; see Fig. 5, Col. 14-17, controller 55 controls whether hydraulic motor 52 rotates depending on the output of pump .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 9518593), hereinafter ‘Mori’ in view of Hijikata et al. (US 10280593), hereinafter ‘Hijikata’.
Regarding claim 3 and 4, Mori discloses the hydraulic system according to claim 2, but does not disclose a second pressure sensor located in the first hydraulic channel between the orifice and the source of hydraulic pressure or at the source of hydraulic pressure, wherein the controller is connected to one or more hydraulic sensors through an electric or a hydraulic connection as claimed in claims 2 and 3.
However, Hijikata discloses a hydraulic system having a hydraulic energy recovery circuit including a hydraulic motor coupled to an electrical generator similar to Mori and the present application and therefore constitutes analogous art. Hijikata teaches using a plurality of pressure sensors, one sensor 40 at the pump output and one sensor 44 at the load, to assist in the control of the hydraulic system.
.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a hydraulic system wherein one pressure controllable hydraulic valve is configured to fluidly connect and disconnect 
While hydraulic motor displacement actuators in the form of hydraulic cylinders are known in the art, the specified connections of each chamber of the hydraulic cylinder displacement actuator to the recovery channel which has articulated limitations with respect to an orifice and other structures combine to form a novel and non-obvious configuration absent impermissible hindsight.
Applicant’s claimed system allows for the recovery of excessive hydraulic energy delivered by a source of pressure even in the working phase of a hydraulic load in a manner mainly controlled by hydraulic means and independent of electric means as discussed in applicant’s specification

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishihara et al. (US 9863124) discloses a hydraulic motor generator having a variable displacement that is controlled according to system pressures and flow.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        January 28, 2022